Citation Nr: 1236945	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  08-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  However, as this case is being remanded, the AOJ will have the opportunity to review the evidence in the first instance.

Recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a right hip prosthetic device has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

During the June 14, 2012, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to service connection for a pulmonary disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to service connection for a pulmonary disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 14, 2012, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim for service connection for a pulmonary disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2012). 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the claim of entitlement to service connection for a pulmonary disability, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a pulmonary disability is dismissed.


REMAND

The Veteran, seeks service connection for PTSD as a result of numerous in-service stressful events, as claimed in stressor statements dated in July 2010, June 2011, November 2007, and February 2012.  Those claimed stressors include:  (1) sexual harassment aboard the USS Duncan by an IC man and a boatswains mate; (2) witnessing a burial at sea; and (3) being on liberty with a deceased sailor and not being physically close enough to prevent his death during a bar incident.  

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disabilities, including PTSD, depression, and anxiety.  In determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for a psychiatric disability, to include PTSD.

A review of the January 16, 1963, USS Duncan plan for the day, provided by the Veteran, indicated that the ship expected to conduct a burial at sea for R. Stout and return to port the same day.  

During a June 2006 VA general medical examination, the Veteran reported that he underwent verbal harassment from his chief petty officer for not "jumping through hoops."  He reported that the harassment caused him to go absent without leave (AWOL) once and he was restricted to the ship for a period of time as a result.  

The Veteran's service personnel records show that he was found to be AWOL on June 12 1961, with a subsequent period of confinement to the limits of the United States Naval Training Center.  In September 1963, while the Veteran was recommended for reenlistment, he indicated that he did not intend to reenlist.  

In March 2011, the Veteran indicated that he was in fear of military hostilities and terrorist threats while serving near Vietnam.  A copy of the radio log for USS Duncan, provided by the Veteran, indicated that the ship was involved in emergency operations with USS Coral Sea (CVA 43) and USS Princeton (CVA 19) near Vietnam.  

Since the issuance of the September 2006 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination was made that the Veteran did not engage in combat with the enemy, or the claimed stressor was not related to combat, the Veteran's lay testimony alone would not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record required service records or other statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment provides that: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2012).

The provisions of that amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41,092 (July 15, 2010).

VA medical records show a diagnosis of PTSD.  However, the record does not show that the Veteran engaged in combat.  He has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded a VA examination.  The Board further notes that there are additional diagnosed psychiatric disorders of record, to include depression and anxiety.  Therefore, the examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service or reconcile the diagnoses of record. 

VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he had an event, injury or disease in service or had a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicate that the claimed disability or symptoms may be associated with the established event, injury, or disease in service is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of psychiatric conditions present.  38 C.F.R. § 3.327 (2011). 

Since the claims file is being returned it should also be updated to include recent VA treatment records dating since July 13, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA medical records pertaining to the Veteran not already of record dating since July 13, 2012.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any current psychiatric disability.  The examiner must review the claim file and should note that review in the report.  A complete rationale for all opinions must be provided.  Following a psychiatric examination and a review of the service personnel records, service medical records, and post-service medical records, the examiner must:

a. Provide a full multiaxial diagnosis pursuant to DSM-IV and list all psychiatric disorders for which the Veteran meets the diagnostic criteria.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  If the Veteran is found not to meet the criteria for a diagnosis of PTSD, the examiner must explain that finding in light of the medical evidence of record which shows diagnoses of PTSD. 

b. If the Veteran is found to have PTSD, state the specific stressor or stressors upon which that diagnosis is based.

c. If the Veteran is found to have any psychiatric disability which is related to the alleged in-service personal assault, state whether the Veteran's service personnel records and service medical records demonstrate any behavioral changes that are consistent with that claimed stressor.  Those changes may include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The examiner should review the service personnel records which demonstrate episodes of misconduct both prior to and after the alleged incident and should state what evidence supports a finding that the claimed personal assault occurred.

d. If the Veteran is found to have any psychiatric disorder which is related to the death of a fellow service member in January 1963, the examiner must explain that finding in light of the Veteran's service personnel and medical records, which are unclear whether he was present when the incident occurred.

e. If any psychiatric disability other than PTSD is diagnosed, the examiner should state whether that disability is at least as likely as not (50 percent probability or greater) related to service or to any event, disease, or injury during the Veteran's service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


